 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneralFireproofingCompanyandUnitedSteelworkersofAmerica,AFL-CIO.Case11-CA-3778August 18, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSJENKINS AND ZAGORIAOn April 9, 1969, Trial Examiner George A.Downing issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the Respondent's exceptionsand brief, and the entire record in this case, andherebyadoptsthefindings,'conclusions,andrecommendationsoftheTrialExaminer,asmodified below.Upon the record as a whole we cannot agree withtheTrialExaminer that the General Counsel hassustained the burden of proving that Thomas Daltonwas discharged for reasons proscribed by the Act.Dalton's union activities were minimal, consistingof signing a card and serving on the Union'sorganizingcommittee along with several otheremployees. Dalton had been injured on the job at atimeprior to the advent of the Union, andRespondent offered to prove that his injury was theresult of "horseplay." Nevertheless, even after hisunion activities became known, Respondent went togreat lengths to assign Dalton to jobs he couldperform. At the time of his discharge, Dalton wasassigned to a level 4 job, at his own request, but hiswork record for the 2 weeks preceding his dischargewas very poor. The inferior level of Dalton's workperformance during this period may be explained bythe evidence, credited by the Trial Examiner, of thelarge number of times he was away from his jobstation engaged in activities unrelated to his work.'Inview of ouradoption of the TrialExaminer's findingthat theRespondent violated Sec 8(a)(3) and(1)of the Actby dischargingemployeeRussellHarrill,we find it unnecessary to reach the TrialExaminer's additional finding that the discharge of Harrill alsoviolatedSec. 8(a)(4) of the ActThere is further evidence in the record, alsocredited by the Trial Examiner, which suggests thatDalton looked upon his job injury as insuranceagainst discharge. As found by the Trial Examiner,Dalton made plain to his coworkers that he felt thiswas the case. Moreover, immediately prior to hisdischarge, when supervisor Schuller called him intothe office to discuss his wandering away from hisjob station and his poor work performance, Daltonreplied that if he could not satisfy Schuller, hewould go and wash parts (a job generally assignedto women), and that if he could not do that job, hewould come and sit in the office with Schuller.Followingthisflippantremark,Daltonwasdischarged.Accordingly, despite Respondent's union animusand the several remarks directed to Dalton inviolation of Section 8(a)(1) of the Act, we do notbelievetherecordestablished thatDaltonwasdischarged for discriminatory reasons. In all otherrespects we affirm the Trial Examiner's Decision.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodifiedbelow,andherebyordersthattheRespondent, General Fireproofing Company, ForestCity, North Carolina, its officers, agents, successors,and assigns, shall take the action set forth in theTrialExaminer'sRecommended Order, as hereinmodified.1.Delete paragraph 2(a) of the Trial Examiner'sRecommended Order and substitute therefore thefollowing:"(a)Offer to Russell Harrill immediate and fullreinstatementtohisformerorsubstantiallyequivalent position without prejudice to his seniorityor other rights and privileges, and make him wholefor any loss of earnings he may have suffered bypayment to him of a sum of money equal to thatwhich he would have earned from the date of hisdischarge to the date of the offer of reinstatement,less his net earnings during such period. Backpayshallbe computed on a quarterly basis in themanner established by the Board in F.W.Woolworth Company,90 NLRB 289, together withinterest thereon at the rate of 6 percent per annum.Isis Plumbing & Heating Co.,138 NLRB 716."2.Add the following as paragraph 2(b), andreletter the following paragraphs accordingly:"(b)Notifytheabove-namedemployee ifpresently serving in the Armed Forces of the UnitedStatesof his right to full reinstatement uponapplication in accordance with the Selective ServiceAct and the Universal Military Training and ServiceAct, as amended, after discharge from the ArmedForces."178 NLRB No. 22 GENERAL FIREPROOFINGCOMPANY1313.Delete the sixth indented paragraph of thenoticemarked "Appendix" and substitute thefollowing:WE WILL offer to Russell Harrill immediate andfullreinstatement to his former or substantiallyequivalentpositionwithoutprejudicetohisseniority or other rights and privileges, and makehim whole for any loss of earnings he may havesuffered by reason of our discrimination againsthim.IT IS HEREBY ORDERED thattheportionof thecomplaint concerning the alleged discriminatorydischarge of Thomas Dalton be, and it hereby is,dismissed.MEMBER JENKINS,dissenting in part:The record facts warrant the conclusion drawntherefrom by the Trial Examiner that the dischargeofDalton was discriminatory; therefore, I wouldaffirm the Trial Examiner.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE A.DOWNING,Trial Examiner:Thisproceedingunder Section 10(b) of the National Labor Relations Actas amended was heard at ForestCity, NorthCarolina, onFebruary12 and 13, 1969,pursuant to duenotice.Thecomplaint,whichwas issued on December 30, 1968,' oncharges filed on November 14 and on February2, 1969,allegedinsubstance(asamended)thatRespondentengaged in unfair labor practices proscribed by Section8(a)(l), (3), and(4) of theAct by certainspecified acts ofinterference, restraint and coercionand bydischargingRussell Harrill on October 30 and Thomas C. Dalton onNovember 1 because of their union membership oractivities and because they gave testimony in, or appearedat,the hearing in an earlier Board case,II-CA-3610.Respondent answered, denying the unfair labor practices.Upon theentire record in the case and from myobservation of the witnesses,Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGS;THE LABORORGANIZATIONINVOLVEDIfind on admitted and stipulated facts that Respondentisengaged in commerce within themeaningof Section2(6) and (7) of the Act,'andthat the Charging Union is alabor organization within themeaningof Section 2(5) ofthe Act.THE UNFAIR LABOR PRACTICESA. Introduction and IssuesOrganizationalactivitiesamongRespondent'semployees, renewed in July, culminated in the filing onAll events herein occurred in 1968 unless otherwise noted.'Respondent,anOhio corporation,operatesa plant at Forest City,North Carolina,where it is engaged in the manufacture of businessfurniture.Respondent purchases and receives annually from extrastatepoints raw materials valued in excess of$50,000 anditsells and shipsannually to extrastate points finished products valued in excess of $50,000.September 23, of a representation petition, which waswithdrawn by the Union on October 7. On July 10 and 25theUnion furnished to Respondent the names of eightemployee members of its organizing committee, includingthoseofHarrillandDalton,who were discharged,respectively, on October 30 and November 1.This case concerns those discharges as well as allegedstatementswhichPersonnelManagerThomasE.Edmundsonmade to Harrill and Dalton on certainoccasions. The complaint also included a 8(a)(4) allegationbased on Harrill's testimony against Respondent at thehearing on July 31 and August 1 in Case 11-CA-3610,before Trial Examiner George L. Powell, whose decisionissuedon January 27, 1969, TXD-30-69.' RespondentdefendedHarrill'sdischargeon the ground that hethreatened a fellow employee that he would do everythingin hispower to have the employee fired when the Unioncame in, which threat caused the employee to quit.Dalton'sdischargewas defended on the ground ofdeterioratingwork performance and efficiency afterrepeated warnings to improve and it followed immediatelyafter a warning interview on November 1, during whichDalton allegedly displayed a grossly insubordinate attitudetoward his supervisor.Respondent raised no question of Harrill's performanceor efficiency and none in Dalton's case prior to July 22,1968. It also stipulated that it had knowledge of the unionactivities of both employees and it was fully aware, ofcourse, of Harrill's testimony in the prior case.B. The Evidence1.The Discharge of Russell HarrillRussellHarrill was in Respondent's employ for sometwo years and had progressed to the top rate of apolishing jackoperator;hehadneverreceivedareprimand. The material events surrounding his dischargebegan around July 10, when Respondent was notified thatHarrillwas a member of the Union's organizingcommittee.Some week and a half before the hearing in the priorcase (July 31), Harrill was summoned to the office ofPersonnelManager Edmundson.' Edmundson expressedappreciation at being informed that Harrill was workingfor the Steelworkers' committee and stated he was notgoingto discriminate against Harrill in any way but onthe other hand did not intend to give him any specialprivileges.Claiming special knowledge of union methodsbecauseof some 7 years' employment with NLRB,Edmundson proceeded to warn Harrill to be careful howhe followed union advice as to what he could do (as acommittee member) and that though Harrill might go onorganizingin his own department, Edmundson had betternot catch him in any other department, for if he steppedacross the line, "[T]hat's going to be it."Harrill testified that prior to that time no one had saidanything to him about going into other departments andthat the employees felt free to go anywhere they wantedto.ThereafterHarrillnoticed that he was constantlywatched by his supervisors, Daniel Schuller and Bob'A similar allegation based on Dalton's appearance only as a spectatorat that hearing was dismissed on Respondent'smotion at the end of theGeneral Counsel's case in chief.'Though mistakenly fixing the occasion as October at one point,Harrillcorrected the month to July, fixing it as before the hearing at which hetestified as a witness. Edmondson disputed neither the date nor the contentof their conversation as Harrill testified to it. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDConnors,who sometimes timed even his visits to therestroom and who began to shift him from job to job.That testimony was not denied by Schuller and Connorsand was directly corroborated by Morris Wilson, anothermember of the organizing committee, who also testified tosomewhat similar treatment in his own case.Some month and a half before Harrill's discharge hewas assigned to train on pedestals a new employee, WayneHardin, who had previously done other work on anothershift.Harrill testified that on various occasions hesolicitedHardin to sign a union authorization card andthatHardin sometimes assured Harrill he would do so,but never did. A few days before Hardin quit (on October4) he asked what Harrill would think if the Union came inand if Harrill was signed up and was paying dues andHardin was not. Harrill replied that with Hardin receivingthe same benefits, he would feel that Hardin was no friendofhisandwas cutting his throat. Harrill deniedthreatening to have Hardin fired if he did not join theUnion.Harrilltestifiedfurther that on the afternoon ofOctober 30, Supervisor Schuller took him to Edmundson'soffice where Edmundson informed Harrill he had reportsthatHarrill was "breaking the solicitation law" and wasthreatening employees on the job. Edmundson refused totellHarrillwho the informants were and made noreference to Hardin, who had quit nearly 4 weeks earlier.He proceeded to comment, however, that he took Harrillto be above the average employee who "was messed up intheunion,"and that he thought Harrill was moreintelligent than to go to union meetings and to believeeverything that union representatives Claude Hall and JoeKirk told him. Thereupon,without askingHarrill for hissideof the story, Edmundson summarily dischargedHarrill.Respondent rested its defense on an affidavit whichHardin gave Edmundson on October 30,° the materialcontents of which were as follows:6.The first day I was on 1st shift, [training underHarrill] about 8:00-8:30, Russell Harrill came up to meand asked me what I thought about the union. I toldhim that, "I don't think it's worth a damn for me."Thiswas during regular work time. Breaktime inFinishing was 9:15-9:30.7.This same date, after we got back to Finishing frombreak, about 9:40, Russell Harrill came back to me andasked me, "Have you thought about it?" I told him, "Istillhaven't thought anything about it."Russell and Iworked side by side. He was roughing and I wasfinishing.8.Russell Harrill didn't say anything to me for a coupleof days after that. Then, after about two days lapsefrom his talking union with me, about 2:00 p.m., hestartedagain.He told me that "Shorty," TommyDalton and a bunch of them had signed union cards. Hetoldme that only 8 remained who had not signed unioncards. I told him to "leave me alone; that I still haven'tthought anything about it."9.Everything cooled off for awhile, then about 2-3 daysbefore I quit,Russell started in on me again.He toldme that there would be an election and the union was'ThoughRespondent'sbrief refers to "some earlier problems withHarrill,"itcontended that Plant Manager Loveless'decision to dischargeHarrillwas based"purely"onHardin'saffidavitand Edmundson'srecommendation,which under the latter's testimony was itself based 95percent on the affidavit.going to win. He said that the union had 72% of theemployees "signed up." Russell then said, "You're notfor the union; I'm 100% for it; when the union gets inI'm going to do everything in my power to get youfired". I didn't say anything.10.IquitGeneral Fireproofing about 3 days laterbecauseRussellwouldn't leave me alone and I wasafraid that I might lose my job when the union came inbecause of what Russell said to me.11. 1 talked to Odell Lovelace, who buffs in finishing,about the threat that Russell made to me. I was atOdell's house that night. This was about 2 nights after Iquit work at General Fireproofing. Odell told me thathe would have talked to Schuller about it before hequit.He said that he would help me get back on.12.1toldOdell that I would go see "Tom" inPersonnelabout it. About the next day, I received anote (in the mail) from Tom, saying to come in and seehim about the circumstances by which I quit work atthe Company.13. I went to see Tom, Personnel Manager at GeneralFireproofing, the next morning, about 8:30 a.m. Thiswas on approximately Friday, October 18, 1968. I toldTom all about it. It is the same thing I've listed hereinabove.14.While I worked 1st shift in Finishing, "Shorty"would come back to get the legs from Russell and meand he would often motion to me like he was signingsomething.-meaning, I gather, if I had signed the unioncard.He asked me on one of these occasions if I hadsigned. I told him, "No."15.About 3 days after I came on 1st in Finishing,Russell Harrill pulled a union card out of his billfoldand tried to give it to me. I told him, "I don't want tomess withit."This was on the job, about 8:00-8:30 a.m.Edmundson's testimony concerning the taking of theaffidavit was as follows: He first heard of the reason forHardin's quit when a report reached him around October14 concerning statements Hardin made when he returnedfor his check on October 11. On October 15 Edmundsonwrote Hardin a note requesting that he come to the officeto answer some questions concerning the reason he left theCompany. Hardin did not come in until October 30, andhe then informed Edmundson that Harrill began puttingpressure on him shortly after the training began to jointheUnion but that he repeatedly refused to do so andflatly refused to sign a card. Finally it came to the pointthat Harrill told Hardin that if he did not sign a card andtheUnioncame in,Harrillwould do everything in hispower to get Hardin fired. Hardin informed Edmundsonthat this frightened him to a point where he worked outthenightand just did not come back. Edmundsonthereupon prepared the affidavit quoted above, writingdown what Hardin told him, and had Hardin read it overto check it for truth and accuracy.Edmundson later discussed the matter with Schuller,who read Hardin's affidavit, and the two of themdiscussed it with Plant Manager Loveless, who also readthe affidavit, and who based his decision to discharge onthe affidavit and on Edmundson's recommendation.Edmundson's testimony concerning the exit interviewdiffered from Harrill's mainly in denying that he madeany reference to solicitation or the solicitation law and indenying he expressed belief that Harrill had more sensethan to get mixed up with the Union or with unionrepresentatives Hall and Kirk. He admitted however, that GENERAL FIREPROOFING COMPANYhe did mention the names of Hall and Kirk and that hestated he did not know what they or the Union had beentellingHarrill but that no matter what it was, Harrillcould not threaten other employees on company propertyAs for giving Harrill a chance to explain his side of thestory,Edmundson testified that Harrill "was welcome tosay anything he wanted toduringthe terminalinterview,"(emphasis supplied), and he agreed that Harrill's checkmay well have been already made out.Though Schuller was present and though he testified asRespondent's witness on other matters, he was not calledon to corroborate Edmundson's testimony concerning theterminal interview.Accordingly, I resolve all materialconflicts in the two versions by crediting Harrill, whootherwise impressed me as a more reliable witness.`Questionedoncross-examinationconcerninghiswillingness to accept Hardin's affidavit at face value,Edmundson testified his suspicion was not aroused is theslightestby the fact that Hardin said nothing to hisforeman about the alleged threat when he quit nor was itaroused when Hardin's affidavit showed he waited 3 daysto quit after the alleged threat was made. Edmundsonoffered no explanation as to why he thought an actualthreat was involved under those circumstances.Respondent also called Hardin whose testimony was ingeneral accord with his affidavit as quoted above excepthe testified that he quit at the end of thesame dayonwhichHarrill allegedly threatened him. Hardin simplywalked out without informing his foreman or anyone elsehe was leaving, but when he returned (on October 11) forhis check he informed Supervisor Bob Goins that he quit"on account of theunion."Hardin also testified that heknew when he quit that he was going onto another jobwhich he had arranged 3 days in advance, but that hepreferred to stay with General Fireproofing. SometimelaterHardin received a card from Edmundson and hewent in on October 30, told Edmundson "what happened"and gave Edmundson a sworn statement after Edmundsonrehired him on anotherjob.Questioned on cross-examination about a conversationwith Jimmy Moore, Hardin at first denied heevertalkedwithMoore about Harrill, but on further questioning hequalified that denial by stating he told Moore nothingabout the Union. Hardin finally admitted that Mooreasked him about Harrill but testified he told Moorenothing because it was none of Moore's business. HedeniedtellingMoore he quit because the job was a hardone.Moore, called in rebuttal, testified that on the first dayHardin came back to work Hardin questioned him aboutwhether Harrill quit or was fired, and he informed Hardinhe heard rumors that Harrill was fired because Hardinsigned a paper in the office to the effect that Harrill hadthreatened him. Hardin denied that he signed a paper anddenied thathe threatened Harrill.On further questioningMoore testified that he asked if Harrill threatened Hardinand if that were the reason Hardin quit. Hardin replied hehad not been threatened and that he quit because the workwas too dusty or too hard or something to that effect.On the foregoing record I conclude and find thatHardin was not in fact threatened as he claimed in his`ThoughRespondent sought to impeach Harrill's denial that he informedtheStateUnemployment Commission that he did not have work atGeneral Fireproofing Company because no work was available, itofferedonly an unidentified claims ruling which related the "no work available"statement to Harrill's separation from later employmentat Forest CityElectric Co133affidavit and in his testimony. All the remaining evidencetended to refute that claim and to support Harrill's denialof a threat. Thus Hardin's affidavit shows that he waited3 days before he quit, and his testimony showed that hethen simply walked off the job without notifying hisforeman he was quitting or that he had been threatened.Furthermore, when Hardin returned a week later for hispaycheck and was asked by Supervisor Goins why he quit,he again made no mention either of a threat or of Harrillbut stated instead that he left "because of the union." Somatters stood with Hardin for another 2 weeks when,after first being rehired, he gave Edmundson an affidavitthat though Harrill had threatened him, he waited some 3days to quit Finally I credit Moore's testimony thatHardin admitted that Harrill had not threatened him.To find that Hardin was not threatened does not endthematter, however, for Respondent claims reliance onHardin's affidavit that Harrill threatened him. Since thatdefense bears directly on the overall issue of Respondent'salleged discriminatory motive, it will be reviewed furtherunder section 3, Concluding Findings,infra2.The discharge of Thomas C. DaltonTo be noted preliminarily is the record of Dalton'semployment and his medical treatments. Dalton was inRespondent's employ for some 5 years and as early asDecember 1966, he had advanced to a class 5 buffing job,the highest job classification in the finishing department.On or about December 16, 1966, he was severely injuredon the job and after an initial recuperation, he returned tothe hospital in Gastonia in May 1967, and again in March1968, for further operations on his arm. Dalton's doctorhasnevergivenhim a final releasePayment ofworkmens' compensation which Dalton received from timeto time ended some 3 weeks before the hearing whenDalton reported to the State Commission that he hadanother job. His claim for permanent injuries has neverbeen settledWhenDaltonreturnedtowork after his firstrecuperation of some 3 to 4 weeks, he was put on variouslight jobs but retained his class 5 rate. After an absence ofsome 4 or 5 weeks following his May 1967, operation,Dalton was again assigned to light work at his class 5 rateand he remained at that rate until January 1968 whenEdmundson (who came in as personnel manager in August1967) reduced Dalton's classification to class 3, burringand polishing, with a corresponding cut in pay. Daltonresumed his class 3 job upon returning in June from hisMarch 1968, operation, but on July 22 he was assigned athis request to his old class 5 buffing job upon representingtoForeman Schuller that his arm was in satisfactoryshape. Except for some 3 weeks in August when (Daltontestified) he was temporarily assigned again to a class 3job, Dalton worked on his class 5 buffing job until some 2weeks before his discharge. Then at Dalton's request to betaken off the class 5 job, Schuller assigned him to a class4 job at corresponding pay.Dalton's union activities became known to Respondent,as inHarrill's case, by a letter to the Company in Julyinforming it that he was a member of the Union'sorganizingcommittee.Daltonalsotestifiedtotwoconversations(latertobereferredto)inwhichEdmundsonmentioned his union activities.'Whethercoincidential or otherwise, it was on July 22 (when Daltonwas reassigned to his former class 5 job) that Respondentfirst claimed to note a change in Dalton, whose attitude,job performance and efficiency were thereafter allegedly'Dalton's appearance as a mere spectator at the hearingbefore TrialExaminer Powelldid not establisha violationof Sec 8(a)(4) and thecomplaint allegation based on that section was dismissed on Respondent'smotion See fn3, supra 134DECISIONSOF NATIONALLABOR RELATIONS BOARDunsatisfactory.Before turning to that evidence, however,we should note briefly the considerable testimony byDalton and Edmundson concerning Dalton'sworkmen'scompensation claims and Edmundson's efforts to obtain afinal release from Dalton's doctor and to reach a finalsettlement on Dalton's permanent injuries. As Respondentdid not relate its defense of the discharge in any way to itsfailure to obtain such a settlement, the conversations neednot be reviewed in detail except in such respects as bearontheallegeddiscriminatorymotivationandoncredibility generally.Edmundson testified, for example, that he had a seriesof some 10 conversations with Dalton during the 2 or 3months prior to June, 1968, when Dalton returned towork after his final operation but had no furtherconversations with Dalton until the latter part of October.Dalton testified to the contrary to an occasion in August(after the former hearing and after the plant vacation)when Schuller took him to Edmundson's office after hereported that his arm was giving him trouble on thebuffing job, and Edmundson directed Schullerto assignDalton to a third class job on work he could do, with acorresponding pay cut. Neither Schuller nor Edmundsondenied that conversation nor disputed Dalton's testimonythat he in fact worked for some 3 weeks on the class 3 jobbefore going back to buffing.Dalton also testified that on September 27 he obtainedfrom his doctor a certificate covering the dates of his tripstoGastonia for treatment and that he presented a copy toEdmundson the following week with a claim that he wasentitled to mileage on the trips. Edmundson stated that hewould "turn it in" but did not know whether Daltonwould receive anything. Edmundson continued that he was"getting damn sick and tired of your activities you arehaving,going to those union meetings,meeting withClaudeHall,andClaudeHall brainwashing you andtelling you lies, and your coming back here and spreadingitallover the plant ... I'm going to put a stop to it."When Dalton asked how Edmundson knew he was goingto the union meetings, Edmundson replied, "I know, inthe hardest way, I know." Edmundson ended the interviewby telling Dalton he wanted a statement from the doctorconcerning when a final release could be expected so thatDalton's attorney and the Company's attorney could "getthis thing over with."As previously noted, Edmundson testified at first hehad no conversations with Dalton from June to lateOctober, and even when shown the doctor's certificate ofSeptember 27, his recollection was curiously vague and histestimony became equivocal. Though contending at firstthat the nurse handled much of such "stuff," Edmundsonfinally agreed that the occasionmayhave been one ofthose on which he talked with Dalton about a settlement,that hedidtalk with Dalton about his mileage claim, butnot after receiving the letterfrom the doctor, though helater "went on and paid [Dalton]." Edmundson made nodenial of the statements which Dalton attributed to him,and I credit the latter's testimony that the conversationoccurred.Concerning the lateOctober conversationDaltontestifiedthatEdmundson charged him with being theleader in a prank played on James Higgins and thatDalton was"pressing"Higgins because Higgins would notsign a union card. Edmundson continued that he was tiredof Dalton going to the union meetings with Claude Hall,who was telling the employees a bunch of lies, that theemployees were spreading those lies around the plant andthat Edmundson proposed to put a stop to it.Edmundson testified he called Dalton in, charged himwith participation in the prank and warned him to stopimmediatelyunderpainofdischarge.'Edmundsonadmitted that he did mention Union Representative Halland Kirk, telling Dalton that regardless of what they hadtold him as to what he could do on the job, he may havebeen misled and that he could notengagein the sort ofconductwhichHigginsreported.Edmundson deniedstating that he was tired of Dalton going to unionmeetingsor having anything to do with Hall and Kirk,but did not deny that he charged Dalton with pressingHigginsbecause the latter would not sign a union card.We now turn back to Schuller's testimony, which formsthe base of Respondent's defense. Schuller testified that hefirst "saw a change" in Dalton immediately after Daltonwas put back on his class 5 job on July 22, that he talkedwithDalton twice between July and October, and onSeptember 17 he issued a blue reprimand slip which readas follows: "Called Tommy in my office. Told him to stayon his job more. Not doing work assigned to him."Schuller talked with Dalton possibly one more time beforeOctober 18, when Dalton asked to be. assigned to a class 4job because he knew he was not doing well on his buffingjob and could do better on the next class down. Daltonsigned the blue slip which Schuller prepared and whichstated that Dalton, "Asked to be taken off Buff Class V,"and he was thereafter put on a class 4 job beginningOctober 22.Schuller testified that he noticed after some 4 or 5 daysDalton was not producing and talked with him about hisefficiency.Around the eighth day he found Dalton some20 feet away from his work bench and called him back toit.He also called Dalton into the office and went overwith him the daily efficiency reports, which showed thatDaltonwasaveragingaround54percent.Daltoncommented he thought that was good. Schuller remindedDalton that the department was supposed to operate at100 percent and told him he had better try to do the job.theway he was supposed to. Following that Schullerwroteoutunder date of October 29 another bluereprimand slip which read as follows:Talked to Tommy Dalton about being away from hisjob too much and his performance - Reviewed dailyperformance sheets with Tommy since he has been onnew class.Two days later Schuller discovered Dalton away fromhis jobarea again,'called him into the office, and toldDalton that he would have to stay on the job if he wantedto bring his efficiency up. Dalton replied that if he couldnot satisfy Schuller on that job, he would go and washparts (generally assigned to women), and that if he couldnot do that job, he would come and sit in the office with.Schuller. Schuller ordered Dalton to "get the hell out" ofthe office because it was not big enough for both of them.'Respondent'scounsel represented at the hearing that the Higgins'incidentplayed atmost a minorpartin the discharge. It is significantmainly forthe contentof Edmundson's references to Dalton'sunionactivities.'James L.Coker and Odell Lovelacecorroborated Schuller's testimonyconcerning Dalton's absencesfrom his workarea and testifiedfurther tostatements which Dalton made tothe effectthat theCompany could notfire him because of being injured on thejob. I credittheir testimony overDalton's denials. GENERAL FIREPROOFINGCOMPANYSchullerimmediatelyreportedthatincidenttoEdmundson and reviewed with him Dalton's record ofefficiencyand his attitude toward Schuller. They alsoreviewed the matter with Plant Manager Loveless, whodirected them to get rid of Dalton because of his attitude.Edmundson's testimony was in accord. Edmundsonhimself conducted the exit interview, testifying that hereviewedwithDaltonwhatSchullerhad reportedconcerning Dalton's efficiency and job performance andtoldDalton his attitude toward Schuller appeared toborder on insubordination. He told Dalton the Companycould not tolerate employees who adopted such an attitudetoward their supervisors and because of his attitude andefficiency record there was no alternative but to severrelationswith him at that time. The termination slipspecifiedthatDaltonwasdischargedfor"Grossinsubordination with supervision."Dalton admitted that Schuller talked with him anumber of times about his efficiency and also talked tohim a couple of times about being away from his workstation.He testified that on the buffing job it was only thesettee legs which gave him trouble, causing his arm toswell up, and that he periodically informed Schuller ofthat fact, including the occasion in August when Schullertook him to Edmundson and thereafter put him on a class3 job for 3 weeks. Though Schuller on other occasionswould take Dalton off of buffing settee legs temporarily,eitherSchullerorForemanBobConnorswouldnevertheless sometimes direct Dalton to help J. B. Smithto catch up on the settee legs, with theusualeffects on hisarm.Itwas because of the continued pain in his arm thatDalton told Schuller on October 18 that he would like togetoff the buffing job, with the result that he wasassigned to a class 4 job.'°Dalton admitted that aftersome3or 4 days on hisfinal job Schuller informed him he was not getting enoughproduction and would have to improve. On the final dayForeman Bob Connors put him on a job which requiredhim to perform separate operations on machines whichwere some 15 to 20 feet apart. Schuller, who saw himaway from his normal work station, inquired angrily whatwas going on and ordered him to stay on his job. WhenDalton attempted to explain that Connors had changed hisjob,which required him to finish the operation on adifferentmachine,Schullerrejectedtheexplanationclaiming that he had been watching Dalton all morning.A few minutes later Dalton was called in by Schullerwho showed him some production sheets which purportedtoreflectthatDaltonwas "getting no where nearproduction." Dalton admitted that he made the commentto Schuller that if he could not get production on that job,he could not get it on any other one, and the only thing heknew to do was to sit down in the office with Schuller.RelevantevidenceconcerningDalton'sworkperformancebeginningJuly 22 is set forth in the following"ThoughSchuller admitted knowing of Dalton's sore arm, he deniedthat Daltonever exhibited his swollen arm, either onOctober 18or at anyother time.As there wasno denial of Dalton's testimony concerning theoccasioninAugustwhen Schuller took Dalton to Edmundson'sofficeabout just such a complaint,Ido not creditSchuller'sattempts tominimize his knowledge(and Dalton's complaints)about Dalton's swollenarm.As Dalton's testimony showed that he willingly accepted the class 4 jobwithout objection,it is unnecessary to resolve a minorconflictconcerningwhetherDalton specifically asked for the class4 job or whether Schullersuggesteditafterfirstproposing that Dalton move down to class 3 (aneasier jobat lower pay).135weekly summary showing a comparison of Dalton'sperformance with the department average:Week EndingPercentage of PerformanceDaltonDept. AverageJuly 266389Aug. 98588Aug. 169190Aug. 2310191Aug. 309091Sept. 610791Sept. 1314690Sept. 20(unmeasured)87Sept. 279286Oct. 48787Oct. I l7888Oct. 189790.9Oct. 255391Nov. I5486.3As is seen, Dalton's record, except for the final 2weeks, compared most favorably with the departmentaverage.Though Respondent contends that the dailyfigures from which the foregoing summary was compiledshowed that Dalton performed sporadically, that factseemsreadilyexplainablebyDalton'stestimonyconcerning the difficulties he experienced on settee legswhen occasionally assigned to that job. Furthermore,computations made from the tables show that Dalton'soverall performance through the week ending October 18exceeded by some 5 percentage points the departmentaverage.Concluding FindingsResolving first the allegations concerning Section8(a)(1), I conclude and find on the credited testimony ofHarrill"andDalton thatEdmundson(a)warnedemployees against attending union meetings and againstother union activities and stated he would put a stop tothem,(b) created an impression of surveillance of unionactivities by professing knowledge of attendance at unionmeetings and of what was said there, and(c) threatenedemployeeswith discharge because of their union orconcertedactivities.BysuchconductRespondentinterfered with,restrained,and coerced employees in theexercise of the rights guaranteed in Section7 of the Act.Iconclude and find that the evidence did not establishanallegedviolationofSection8(a)(1)(addedbyamendment)by a notice to employees which Respondentposted on January 30, 1969,concerning its intention toseek Board and Court review of the Trial Examiner'sdecision in Case I I-CA-3610.Though the notice stated in"J. B. Smith,anothermember of the organizing committee, testifiedconcerning a conversation with Edmundson in July whose content, asreduced on cross-examination,roughly approximated that of Harrill'stestimony concerning a similar conversation with Edmundson in July. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDpart that, "Leroy Young (the discriminatee) is not goingto be reinstated," it was plain from the notice as a wholethatRespondent was stating its intention not to complywith the Trial Examiner's decision until it exhausted itslegal rights of review.Turning now to the allegations of discrimination, it isto be noted initially that certain facets of the evidenceapply commonly to the two discharges showing them to belinked together as parts of a common plan to discouragefurther organizational activities.Thus, both Harrill andDalton were members of the organizing committee, bothwere warned about their union activities and they weredischarged in quick succession. Immediately upon learningofHarrill's connection with the committee, Edmundsonwarned him that a single step out of line would mean theend for him and thereafter subjected Harrill and anothercommittee member to unprecedented scrutiny during theirdaily activities. InDalton's case Edmundson, claimingknowledge of his attendance at meetings, warned himabout going to the meetings and against accepting whattheunion representatives told him there. Edmundsonrepeated similar warnings to Dalton in the late Octoberinterview, and in terminating Harrill, he commented onHarrill's lack of intelligence in believing what the unionrepresentatives told him at union meetings.Harrillinparticularwasamarkedman afterEdmundson's July threat for Edmundson, biding his time,seizedon the first report of alleged misconduct.'r Todischarge him summarily without divulging the names ofinformers or the nature of the alleged threats. IndeedEdmundsonwas plainly interested in effecting thedischargewithouthearinganything fromHarrill indefense,forheconceded as a witness that he wasconducting a "terminal interview" and that Harrill's checkmay well have been already made out. Furthermore,Harrill was put in the position of having to defend himselfagainst a charge whose nature he was unable even tosurmise since Hardin's name was not mentioned and sinceHardin had quit nearly 4 weeks earlier.Edmundson's eagerness to seize upon the first report ofallegedmisconductbyHarrillreflected,under thecircumstances here, that he was interested only in findinga pretext which would serve as ostensible ground fordischarge. Cf.N.L.R.B. v C. & J. Camp, Inc.,216 F.2d113, 115 (C.A. 5). Thus he was willing to accept withoutquestion and without further investigation Hardin's claimthat he quit in fear of Harrill's threat, though Hardin'saffidavit showed that he worked for some 3 days after thealleged threat was made and did not report it to anysupervisor. Indeed,Hardin's testimony showed that hesimply walked off the job without saying anything toanyone, that he had already arranged other employment,and that when he returned a week later for his check heinformed his supervisor only that he quit on account oftheUnion,againfailing tomention any threat or toimplicateHarrill.Even cursoryquestioningofHardinwould have developed those facts and would haveaccentuated the grave doubts which were raised by theaffidavit itself.And despite the failure to make even aminimal investigation,Edmundson might have learned thefacts as late as the terminal interview (if he weregenuinelyinterested) simply by informing Harrill the name of theinformant and the nature of the alleged threat. But havingprecludedeffectualdefense,Edmundsonproceeded"Respondent,though referring vaguely to "prior problems"with Harrillmade no attempt to establish any misconduct prior to the Hardin incidentand rested its case solely on Hardin's affidavit.forthwith and without warning to discharge an employeewhose prior record, unblemished by reprimand, was anexemplary one.Itherefore conclude and find on the entire evidencethatRespondent discharged Harrill because of his unionactivities and because he gave testimony against it in Case11-CA-3610, thereby engaging in unfair labor practicesproscribed by Section 8(a)(3), (4), and (1) of the Act. It isfurther to be noted that even had Respondent establisheda good faith belief in the truth of Hardin's affidavit,Harrill'sdischargewould in any event have violatedSection 8(a)(1), since the alleged misconduct occurred, toRespondent'sknowledge, in the course of solicitingHardin to join the Union (a protected activity) and sinceHarrill was not in fact guilty of misconduct.N.L.R.B. v.Burnup& Sims, Inc.,379U.S. 21; Cf.N.L.R.B. v.IndustrialCottonMills,208 F.2d 87, 90-92 (C.A. 4);Rubin Bros. Footwear, Inc.,99NLRB 610. Thus thenormal remedial order of reinstatement would follow inany case even if (contrary to my finding herein) theevidence failed to establish a discriminatory motivationfor the discharge.N.L.R.B. v. Gullett Gin Co.,179 F.2d499, 502 (C.A. 5) rev. on other grounds 340 U.S. 361.Though consideration of Dalton's case is complicatedby his physical condition and by Edmundson's attempts toobtain a settlement on his permanent disabilities, theevidence established, as in Harrill's case, that Dalton'sdischarge also was discriminatorily motivated. Not onlywere the two discharges made in quick succession andafter interviews in which Edmundson made reference toattendance at union meetings and to alleged reliance onwhat union representatives said, but the evidence showedthatRespondent's disenchantment with Dalton began atthe same time it was notified he was a union committeemember.Furthermore, though Schuller claimed thatDalton's performance began immediately to deterioriate,Respondent's records belied that testimony, showing tothe contrary that through the week ending October 18Dalton'sperformance,overall,averagedsome5percentagepointshigher than the department's. Moreover,Respondent made no effort to refute Dalton's testimonyconcerninghis ability to do well the jobs he was assignedto withthe singleexception of buffing settee legs which, ashe informed Schuller and Edmundson, caused pain in hisarm.Itwas September 17 before Respondent made recordnote of any displeasure with Dalton, and then thewarningrelated primarily to not staying on the job rather than thefailuretomeetproductionstandards.Furthermore,Edmundsonmade no reference to Dalton's workperformanceintheir lateSeptember conversation. Itherefore conclude and find that Respondent failed toestablishthat there was any deteriorationinDalton'swork performance prior to his assignment on October 22to a class 4 job.Edmundson's interviews with Daltonin lateSeptemberand late October threw further light on Respondent'sconcernwithDalton'sunionactivities.In the firstinterviewEdmundson angrily injected into the discussionof Dalton'smileage claim warnings againstDalton goingto union meetings and acceptingand spreading the "lies"toldhim there by union representatives,claimingknowledge of Dalton's attendance "in the hardest way."The Octobermeetingconcerned Dalton's participation inthe prank playedon Higgins,with Edmundson chargingthat Dalton's motivewas Higgins'refusal tosign a unioncard.Again Edmundson expressed displeasure at Daltongoing to union meetingsand believingwhat union GENERAL FIREPROOFINGCOMPANY137representatives told him there.Thereremains,however, thematterofDalton'sperformanceduring the last 2 weeks.The recordestablishes that a sharp drop occurred in Dalton'sperformance immediately upon his assignment to the class4 job on October 22 and that it continued throughNovember1.Thereis also no dispute that Schuller talkedwith Dalton at least twice about the need to improve hisproduction and also criticized him for being away fromhiswork station.14The final occasion led to Dalton'ssuggestionthatifhe could not get production on hiscurrent job,or on any other to which he might beassigned,hewould come and sit with Schuller in theoffice.Though it is plain from all the evidence that thelatter remark precipitated the discharge action," it isdifficult to determine from Respondent'scase how itreachedthelevelofextremeprovocationwhichRespondent assigns to itOn the face of it Dalton'sflip remark might, at aminimum,have been regarded as facetious, or at amaximum as reflecting an attitude of impertinence orpossibly of mild insolence.Edmundson himself shied fromcalling it insubordinate,testifyinghe told Dalton hisattitude"appeared to border on" insubordination. ButRespondent promptly abandoned that milder appraisal ofthe incident,apparently viewing it as affording inadequatejustification for the drastic penalty of discharge,for thetermination slip which Dalton received assigned as theground,"Grossinsubordinationwithsupervision."Respondent's continued concern with the need to bolsteritsaction is reflected in its brief where it goes on togreater heights of hyperbole by charging that Daltonbecameextremely insubordinate.16In the final analysis, then,determination of the truemotive for the discharge narrows down to a choicebetween the discriminatory one made out by the GeneralCounsel's case and Dalton's alleged insubordination." OnthatissueRespondent'sstrainingforexaggerationreflected not only the weakness of its defense but also itsawareness of that factThatweakness strengthenedcorrespondingly the General Counsel's case,N.L.R.B. v.Georgia Rug Mills,308F.2d 89, 91 (C.A. 5), since ittended to confirm not to refute,the inference ofdiscriminatorymotivationandfurnishedpartof"reasonable cause for believing that the ground putforward by [Respondent]was not the true one and theground was because of union activities."N.L.R.B. v.Texas Bolt Co.,313F.2d 761, 763 (C.A. 5).Itherefore conclude and find on the entire evidencethat Dalton was discharged, as was Harrill,to discouragemembership in the Union, in violation of Section 8(a)(3)"Respondent did not call Supervisor Connors in denial of Dalton'stestimony that Connors put him on a job which required him to movebetween two work stations"As Schuller's testimony gave no indication that he intended more thana reprimand,itmay be fairly inferred that but Dalton's final remark, thedischarge would not have occurred and that Dalton would again have beenshifted to work he could perform (e g , a variety of class 3 jobs as well asclass 5, buffing,except on settee legs)as had frequently been done in thepast"Similar hyperbole appeared in Respondent's opening statement wherethe term"totaland complete insubordination"was used A furthercharacterization of "open insubordination"was plainly wide of the markfor Dalton's statement was made in Schuller's office,not in the presence ofhearing of other employees"As previously noted, Respondent disclaimed reliance on the Higginsprank and it at no time asserted reliance either on Dalton's physicalconditionor on its failure to reach a settlement of his permanentdisabilitiesand (1) of the Act.Upon thebasis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.By interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act, Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1).2.By discharging Russell Harrill on October 30 todiscourage membership in the Union and because he gavetestimony against it under the Act, Respondent engaged inunfair labor practices within themeaning of Section8(a)(3), (4), and (1) of the Act3.By discharging Thomas C. Dalton on November 1,todiscouragemembership in the Union, Respondentengaged in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices I shall recommend that it cease anddesist therefrom and that it take certain affirmative actionas provided in the Recommended Order below which Ifind to be necessary to remedy and remove the effects ofthe unfair labor practices and to effectuate the policies oftheAct. For reasons which are stated inConsolidatedIndustries, Inc.,108 NLRB 60, 61, and cases there cited,I shall recommend a broad cease-and-desist order.Upon the foregoing findings of fact and conclusions oflaw and the entire recordand pursuantto Section 10 (c)of the Act, I herebyissuethe following:RECOMMENDED ORDERGeneralFireproofingCompany, a corporation, itsofficers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Warningemployeesagainstattendingunionmeetings and against other union activities and statingthat it will put a stop to them.(b)Creating an impression of surveillance of unionactivities by professing knowledge of attendance at unionmeeting and of what was said there.(c)Threatening employees with discharge because oftheir union or concerted activities.(d)Discouraging membership in the Union,or in anyother labor organization of its employees, by dischargingthem or in any other manner discriminating against themin regard to hire or tenure of employment or any term orcondition of employment.(e) In any other manner interfering with,restraining, orcoercing employees in the exercise of their rights toself-organization,toform,join,orassistUnitedSteelworkers of America,AFL-CIO,or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing or to engage in otherconcertedactivitiesforthepurposeofcollectivebargaining or other mutual aid or protection,or to refrainfrom any or all such activities.2.Takethe following affirmative action:(a)Offer to Russell Harrill and Thomas C. Daltonimmediate and full reinstatement to their former orsubstantiallyequivalent positionswithout prejudice to 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir seniority or other rights and privileges, and makethem whole for any loss of earnings they may havesuffered by payment to each of them of a sum of moneyequal to that which he would have earned from the date ofhis discharge to the date of the offer of reinstatement, lesshisnet earnings during such period(CrossettLumberCompany,8 NLRB 440), said backpay to be computed ona quarterly basis in the manner established by the BoardinF.W.Woolworth Company,90 NLRB 289, togetherwith interest thereon at the rate of 6 percent per annum.Isis Plumbing & Heating Co.,138 NLRB 716.(b) Preserve and upon request make available to theBoard or its agents for examination and copying allpayrollrecords,socialsecurityrecords,timecards,personnel records and reports and all other recordsnecessary to analyze the amount of backpay due underthese recommendations.(c) Post at its plant and offices at Forest City, NorthCarolina,copiesoftheattachednoticemarked"Appendix."" Copies of said notice on forms provided bytheRegional Director for Region 11, shall, after beingduly signed by Respondent's representative, be posted byit immediately upon receipt thereof, and be maintained byitfor60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken toinsure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for Region 11, inwriting, within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.19"In the event that this Recommended Order is adopted by the Board.the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.If the Board'AOrder is enforced by a decree of the United States Court of Appeals, thenotice will be further amended by the substitution of the words "a Decisionand Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify theRegional Director forRegion 11, in writing,within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE: WILL NOT warn our employees against attendingunion meetings or against other union activities or statethat we will put a stop to them.WEWILLNOTcreate an impression of surveillance ofunion activities by professing knowledge of attendanceat union meetings and of what is said there.WE WILL NOT threaten employees with dischargebecause of their union or concerted activities.WE WILL NOT discourage membership in UnitedSteelworkers of America,AFL-CIO,or in any otherlabor organization of our employees,by dischargingthem or in any other manner discriminating in regardtohireor tenure of employment or any term orcondition of employment.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise oftheirrighttoself-organization,toform labororganizations,to join United Steelworkersof America,AFL-CIO,or any other labor organization,to bargaincollectivelythroughrepresentativesoftheirownchoosing or to engage in other concerted activities forthe purpose of collective bargaining or other mutual aidor protection,or to refrain from any or all suchactivities.WE WILL offertoRussellHarrill and Thomas C.Dalton immediate and full reinstatement to theirformer or substantially equivalent positions withoutprejudicetotheirseniorityorotherrightsandprivileges,andmake them whole for any loss ofearnings they may have suffered by reason of ourdiscrimination against them.Allour employees are free to become, remain, orrefrain from becoming members of United Steelworkersof America,AFL-CIO,or any other labor organization.GENERAL FIREPROOFINGCOMPANY(Employer)DatedBy(Representative)(Title)Note:-Notify the above-named employees if presentlyservingin the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 1624 WachoviaBuilding,301North Main Street, Winston-Salem, NorthCarolina 27101, Telephone 919-723-2303.